Title: To Thomas Jefferson from Frances Dorothy Cartwright, 29 September 1824
From: Cartwright, Frances Dorothy
To: Jefferson, Thomas


Sir
37 Burton Crescent—
29th Septr 1824.
The English Newspapers will probably have by this time informed you of the death of my excellent Uncle, with whose exalted character you are already well acquainted. It is impossible for me after so recent a calamity, to dwell on the particulars of his illness, I will therefore only say that the decline of his health was gradual, ‘till within the last 3 weeks, when a cold on the lungs hastened his dissolution. He had long foreseen his approaching end and calculated that he should not live ‘till the 28. of Sept. on which day he would have compleated his 84. year.He retained the vigour of his mind to the last moment, and his characteristic calmness and fortitude never forsook him. He frequently expressed his entire resignation to the will of God, and only regretted the distress and fatigue which his illness occasioned to my Aunt & myself.The firmest of patriots, the most disinterested of men, the kindest of friends & relations is no more; but we cherish his beloved memory as our greatest consolation, and I would fair indulge the hope that America, who is now celebrating the arrival of La Fayette to her shores, will not pass over in utter silence, the memory of John Cartwright.—You are of course, well aware as I trust many of Your countrymen also are, that he advocated the cause of American Independence, as early as the year 1775, and that he sacrificed all the brilliant advantages which his favourite profession at that time offered him, rather than take up arms against that country—But I must now proceed to the chief object of this letter.On Friday evening the 17. of Sept., a few days before his death, my Uncle, among other instructions, gave me as I sat by his bed side, a commission to search among his papers after he was gone, for a constitutionel and Federal Instrument for Virginia, which he wished to have sent by Mr Gilmer—He desired me to accompany this with a letter, informing you that he would have written to you himself, had not the hand of death frustrated his intention. If there should any other papers found hereafter, relative to this subject, I shall have the honour of transmitting them to you. The enclosed is the only one I have yet discovered—I am Sir with every sentiment of respect and veneration, Your obedient ServtFrances Dorothy CartwrightMy Aunt desires me to enclose a bronze medal which my Uncle had lately executed, exhibiting what he considered England’s genuine polity, as she thinks that trifling as it is, you will value it on his account—